Spain, J.
Claimant applied for unemployment insurance benefits in 2006 and the Unemployment Insurance Appeal Board determined that he had voluntarily left his employment without good cause and was not entitled to benefits. He thereafter applied for emergency unemployment compensation (hereinafter EUC) benefits created by the Military Construction, Veterans’ Affairs, and Related Agencies Appropriations Bill of 2008 (see Pub L 110-252, 122 US Stat 2323). Following a hearing, an Administra*1294tive Law Judge determined that claimant was disqualified from receiving EUC benefits. The Board agreed and claimant appeals.
We affirm. Initially, claimant asserts that the Board’s 2006 determination was incorrect, but he did not appeal from that determination and any such issues cannot “be relitigated anew in another proceeding” (Matter of Flores [Roberts], 101 AD2d 671, 672 [1984]; see Labor Law § 623; Matter of LTI, Inc. [Commissioner of Labor], 57 AD3d 1067, 1068 [2008]). Thus, the sole issue before us is whether the Board properly rejected his claim for EUC benefits. As is relevant here, “the terms and conditions of the State law which apply to claims for regular compensation and to the payment thereof shall apply to claims for [EUC benefits] and the payment thereof” (Pub L 110-252, tit IV § 4001 [d] [2], 122 US Stat 2323, 2354). The Board’s 2006 determination that claimant had voluntarily left his employment without good cause disqualified him from receiving unemployment insurance benefits unless he could demonstrate that he had subsequently returned to work and met threshold earnings requirements (see Labor Law § 591 [1]; § 593 [1] [a]; Matter of Rose [Commissioner of Labor], 19 AD3d 752, 753 [2005]). Claimant admitted that he has not worked since he applied for benefits in 2006, and substantial evidence accordingly supports the Board’s determination that he is ineligible to receive EUC benefits (see Matter of Turner [Beeper People — Commissioner of Labor], 16 AD3d 885, 886 [2005]).
Cardona, P.J., Mercure, Lahtinen and Kane, JJ., concur. Ordered that the decision is affirmed, without costs.